Case 20-12141-mdc        Doc 84    Filed 05/06/21 Entered 05/07/21 07:12:09          Desc Main
                                   Document Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
 In Re:                                                   : Case No: 20-12141-mdc
     Arthur Herring, III                                  :
                                                          : Chapter 7
                      Debtor                              :



                                                ORDER


                       6th
       AND NOW, this ________              May
                              day of _______________ 2021, in consideration of Movant

Melody Lakes Management, LLC’s Motion for Relief from Automatic Stay, it is

       ORDERED that the Motion is granted and Melody Lakes Management, LLC is hereby

granted relief from the automatic stay as to the Lot located at 1045 North West End Boulevard,

Lot 150, Quakertown, PA 18951 and Movant may commence or continue with possessory

proceedings against debtor as to the Lot.



                                                     BY THE COURT:




                                                     _________________________________
                                                        MAGDELINE D. COLEMAN
                                                        CHIEF U.S. BANKRPTCY JUDGE




Service List:
(See attached page)



                                            Page 1 of 2
Case 20-12141-mdc        Doc 84   Filed 05/06/21 Entered 05/07/21 07:12:09   Desc Main
                                  Document Page 2 of 2




Bonnie B. Finkel, Esq.
P.O. Box 1710
Cherry Hill, NJ 08034

Office of the U.S. Trustee
United States Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106

Arthur Herring, III
P.O. Box 43
Earlington, PA 18918

Daniel F. Schranghamer
GSP Management Co.
800 West 4th Street, Suite 200
Williamsport, PA 17701




                                        Page 2 of 2
